                                                       ¡¢£¤ÿ2:17-cv-01604-APG-EJY
                                                      ÿCase ¦§¨©ª«¬ª­¨®­¯ª°±²ª³´µÿÿÿ¶·«¸¹¤º»ÿ®70¼ÿÿÿ½¾
                                                                                    Document          ¿¤Àÿ­08/12/20
                                                                                                    Filed   ÁÂ̈¦Â¦­ÿÿÿ±¢Ã¤ÿ̈ÿ
                                                                                                                      Page 1·
                                                                                                                            ofÄ
                                                                                                                              ÿÅ3

                                                   1ÿ ÿ678897:ÿ;<==<>?ÿ@>ABÿCDEÿFG9ÿDHBÿ4797Iÿ
                                                   2ÿ DG    JKGLÿMB
                                                        PD@QQÿ        Rÿ ÿNG
                                                                           ;SLQT@UÿOJ7?ÿ@>ABÿCDEÿFG9ÿDHBÿ12413Iÿ
                                                                                                QBQBVBÿ
                                                   3ÿ U7LH?ÿDEÿ895151961J?ÿÿPO<J7ÿ51ÿ
                                                       5   ÿ;7     >JÿQ<   W   79 J: ÿ P  J97 7
                                                   4ÿ X7 G\=7>Y<<=]<
                                                       [@]G       KH=L77ZÿZCÿ7C77755IÿI7ÿ78855555544441ÿÿ
ÿ




                                                   5ÿ ÿ Zÿ^L_<        a G =L=<O>J`>
                                                                                  7`>  _= _=G_B
                                                                                              G   \H\]ÿ
                                                                                                 _B   H ÿ
                                                                                                        ]ÿ
                                                   6ÿ ÿbccdefghiÿkdeÿlmnofcokkÿnfpÿqdrfcgestgkgfpnfcÿ
                                                   7ÿ unvdceocdwfniwcngeÿqd
                                                                          ÿvd   |}ecwnnfwhÿgÿxxqÿpyzynÿq{n|}odfÿ
                                                   8ÿ ÿ                                                               ÿ ÿÿ
                                                   9ÿ                                                   ÿ  ÿ
                                                                                                                     
                                                                                                                      ÿ ÿ
                                                  1ÿ                                                         ÿÿ
                                                  11ÿ DXSDPXUÿTUXMM@ÿQQÿFÿ ÿG>7ÿDHBZÿ2Z175\51645VM5@6ÿ
                                                  12ÿ TV
                                                        ÿ
                                                                      SDÿTUXMM@ÿTVDÿ ÿ
                                  ÿÿ(#ÿ!)"ÿ




                                                                                                                        ÿ
                                                  13ÿ ÿ>Bÿ ÿ ÿ V=G<LJ<88?ÿ
                       22!3ÿ2-!/!4.4!""ÿ)/).0)ÿ
         ÿ




                                                                                                                         ÿÿÿÿ
                                                  14ÿ ÿ
                              #%#'




                                                                                                                           ÿ
                                                                                                                               
                                                                                                                                   ÿÿ
                                                         XSÿFÿQQÿP@US@Pÿ43ÿVDMQPPÿ ÿ
                                                  15ÿ PFP
                                 -
   ÿÿÿ
                     ÿ1*+,ÿ
                     ÿ
ÿÿ
                 #ÿ$%#&ÿ




                                                                QX@ÿQQ@XSDÿP@UES@P?ÿQQÿ ÿ
                                                        VQTÿ       SQQPÿT@;D@UPÿ
           !"ÿ%*'




                                                  16ÿ PPS          XSD?ÿSDBÿÿ
                                                        ÿ
                                                  17ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ787LGLJ>Bÿ
                                                  18ÿ ÿ                                          ÿ
                                                                                                                        ÿ
                                                  19ÿ PXSÿFÿQQÿP@US@Pÿ43ÿVDMQPP?ÿÿ
                                                  2ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHOLJ79\=G<]GLJ?ÿ
                                                  21ÿ ÿ>Bÿÿ
                                                  22ÿ ÿ
                                                  23ÿ DXS        DPXUÿTUXMM@ÿQQÿFÿ
                                                        TVSDÿTUXMM@ÿTVD?ÿÿ
                                                  24ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHOLJ79787LGLJBÿ
ÿ




                                                  25ÿ
                                                  26ÿ               V=G<LJ<88HOLJ795787LGLJÿDGJ<HL>JG9ÿTH9JG7ÿQQÿWGÿKG]Y<HLÿTH9JG7ÿ
                                                  27ÿ H]YGL:ÿCDGJ<HL>JG9I?ÿ787LGLJHOLJ795=G<]GLJÿPGJ<\H:ÿFG:ÿQQÿP79<7>ÿ43ÿVGL=H>>ÿ
                                                  28ÿ CPGJ<\H:I?ÿGLÿ787LGLJÿVG=]ÿ<==>ÿH]7H_L79>ÿ>>H\<GJ<HL?ÿSL\BÿCVG=]ÿ<==>?ÿGLÿ^H<LJ=:ÿ
                                     ÿÿ                  ÿ                                                                                        ÿ
                                                        ÿ                                                        5ÿ
                                                                                                                  1ÿ
                                                                                                                   5ÿ
                                                          ÿ2:17-cv-01604-APG-EJY
                                                         ÿCase    ¡¢£¤¥¦§ÿÿÿ̈©ª«¬­ÿ70®ÿÿÿ̄°
                                                                                        Document         ±²ÿ08/12/20
                                                                                                       Filed   ³´´ÿÿÿ£µÿ2ÿ©of¶ÿ·3
                                                                                                                         Page



                                                   1ÿ 6789ÿ:;87<=>8;?ÿ;=@ÿA;87B<CDÿ89EÿFG;?87E>HIDÿ9E?EJCÿ>87KLM;8EDÿJCÿ;=@ÿ89?<LN9ÿ89E7?ÿ?E>KEB87OEÿ
                                                   2ÿ B<L=>EMDÿ89;8ÿ;MMÿBM;7P>ÿ7=ÿ897>ÿ;B87<=ÿJCÿ;=@ÿJE86EE=ÿ;MMÿM787N;=8>ÿJEÿ@7>P7>>E@ÿ6789ÿK?EQL@7BEDÿ
                                                   3ÿ 7=BML@7=Nÿ89<>EÿBM;7P>ÿ;>>E?8E@ÿ;N;7=>8ÿRJ><ML8EÿS<MMEB87<=ÿAE?O7BE>DÿTTSDÿ697B9ÿ7>ÿ=<8ÿ
                                                   4ÿ ?EK?E>E=8E@ÿ7=ÿ897>ÿM787N;87<=ÿ;=@ÿ7>ÿ=<8ÿ;ÿ>7N=;8<?Cÿ8<ÿ897>ÿ>87KLM;87<=ÿ;=@ÿ<?@E?UÿÿV;B9ÿG;?8Cÿ>9;MMÿ
ÿ




                                                   5ÿ JE;?ÿ78>ÿ<6=ÿB<>8>ÿ;=@ÿWEE>Uÿ
                                                   6ÿ ÿ
                                                   7ÿ         X;8E@ÿ897>ÿ1189ÿ@;Cÿ<WÿRLNL>8Dÿ22Uÿ
                                                   8ÿ ÿA:VTTÿYÿZ[T\V]ÿTUTUGUÿ                                               ÿb~]X~:ÿ]VVAÿASTTÿ
                                                   9ÿ ^Cÿ_`a>aÿÿ:;89;=ÿbUÿc;=L8Eÿÿ ÿ ÿ \R:A                                   ÿ    cR:[DÿTTGÿ
                                                  1ÿ :;     dEW8W9?E;C=ÿÿZ7  Mc;
                                                                              M7>ÿ=eL:<  Ueÿ4:<
                                                                                              79U7ÿ1I2ÿ413Iÿ                  ^C_a]<
                                                                                                                                  >aÿÿJZ7   =ÿANUÿÿ;    =?>ÿZ<       =:<
                                                                                                                                                                        NÿUÿ7785Iÿ                  ÿÿ
                                                                         bU ÿ         8E ÿ                                              E ? 8       T;       E  =  ÿ e
                                                  11ÿ ]E    5ÿ=ZU     ÿ:fÿ
                                                                       T7JE8?98C5ÿA18U5D1ÿA986E1ÿ5ÿ1ÿ                             Z7  =ÿNAÿ<;    =<ÿLZ<     =ÿAN8ÿ?eE:<   UÿÿA1L37682Eÿ21I5ÿ5ÿÿ
                                                                  <  Dÿ                                                           3          U ÿ       ? 8 9           E8D
                                                  12ÿ gh    x y
                                                              zhiyrjkÿw{
                                                                       lmnrÿ|}
                                                                            pijsÿiqrk hti
                                                                                      ÿsikjnhhurrjuÿtilÿ jhu|}
                                                                                                        wi   rurlkÿvmÿvwÿ         T;
                                                                                                                                  ghh>iÿjfE
                                                                                                                                          k l Nm;n>ÿpDiÿ:fÿ
                                                                                                                                                        j ÿ r   8|ÿ
                                                                                                                                                                    911sÿnÿgÿ
                                  ÿÿ(#ÿ!)"ÿ




                                                  13ÿ ÿÿ
                       22!3ÿ2-!/!4.4!""ÿ)/).0)ÿ
         ÿ




                                                                                                                            TRZÿ  ~[SVAÿ~ÿ\[SRVTÿUÿ^~:ÿ
                                                                                                                              ÿ
                              #%#'




                                                  14ÿ                                                                         ^C_a\7
                                                                                                                                  >aÿÿBR@   ;MPÿ    ]U   ÿ?   7=KÿKe:<7E@U7ÿÿ1641Iÿ                ÿÿ
                                 -
   ÿÿÿ
                     ÿ1*+,ÿ
                     ÿ




                                                                                                                                        9 ; E   ÿ  U ÿ ^<   9
ÿÿ




                                                  15ÿ
                 #ÿ$%#&ÿ




                                                                                                                                  R@  ;Pÿ    ]U?ÿK?    7K;8KE7ÿES7@7?ÿBe:<     UAÿ1L2782E9ÿ448Iÿÿ
                                                                                                                                  22 6    ÿ
                                                                                                                                          S<         <  ?                ME  D ÿ
           !"ÿ%*'




                                                  16ÿ                                                                             Ehi=j@kEl?m><nÿ=piDÿj:fÿ       8s9im7ÿ4r ÿmÿvvwÿÿ
                                                  17ÿ                                                                            gh                       ÿ  r  h
                                                  18ÿ ÿ ÿ
                                                  19ÿ         ÿ
                                                  2ÿ          ÿ
                                                  21ÿ         ÿÿÿUÿ
                                                  22ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                  23ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                  24ÿ ÿ ÿ ÿ ÿ ÿ ÿ :[                                                      VXÿARVAÿX[A][SÿS~]ÿdXbVÿ
                                                                                                                        XRVX_ÿÿAugust ÿ 12,ÿ2020 ÿ ÿ ÿ
ÿ




                                                  25ÿ
                                                  26ÿ
                                                  27ÿ
                                                  28ÿ
                                     ÿÿ                 ÿ                                                                                                                                          ÿ
                                                       ÿ                                                             5ÿ2
                                                                                                                       ÿ5ÿ
                                                        yz{|ÿ~2:17-cv-01604-APG-EJY
                                                       ÿCase    ÿÿÿDocument
                                                                                     |ÿ70ÿÿÿ|ÿ08/12/20
                                                                                                     Filed  ~~ ÿÿÿz|ÿ3ÿofÿ3
                                                                                                                      Page



                                                   1ÿ                                  6789:;:6<97ÿ>;ÿ?78@:67ÿ
                                                   2ÿ         AÿBCDCEFÿGCDHIJFÿHBKHÿLMÿHBINÿOKHCPÿAÿCQCGHDLMIGKQQFÿJIQCOÿHBCÿJLDCRLIMRÿSIHBÿHBCÿTQCDUÿLJÿ
                                                   3ÿ TLVDHÿJLDÿHBCÿWXYXÿZINHDIGHÿTLVDHPÿZINHDIGHÿLJÿ[C\KOKÿEFÿVNIMRÿHBCÿTLVDH]NÿT^_`TaÿNFNHCbXÿ
                                                   4ÿ cKDHIGIdKMHNÿIMÿHBCÿGKNCÿSBLÿKDCÿDCRINHCDCOÿT^_`TaÿVNCDNÿSIQQÿECÿNCD\COÿEFÿHBCÿT^_`TaÿNFNHCbXÿÿ
ÿ




                                                   5ÿ eBCÿJLDCRLIMRÿBKNÿKQNLÿECCMÿbKIQCOÿ\IKÿWYcYÿaIDNHÿTQKNNÿ^KIQÿKNÿJLQQLSNfÿ
                                                   6ÿ         ÿ
                                                              gENLQVHCÿTLQQCGHILMÿYCD\IGCNPÿhhTÿ
                                                   7ÿ         G_LÿiCQQFÿ^IHGBCQQÿ
                                                              644ÿYUFÿcLIMHCÿZDXPÿYHCXÿ145154ÿ
                                                   8ÿ         hKNÿjCRKNPÿ[C\KOKÿÿ89131ÿ
                                                   9ÿ ÿÿ
                                                  1ÿ ÿÿ Zge`ZfÿÿgVRVNHÿ11Pÿ22Xÿ
                                                  11ÿ ÿÿ ÿ ÿ ÿ ÿ ÿ klkÿnopoÿqrÿsotuvpÿ ÿ ÿ ÿ ÿ
                                                  12ÿ ÿÿ ÿ ÿ ÿ ÿ ÿ gMÿ̀bdQLFCCÿLJÿYMCQQÿwÿxIQbCDÿhXhXcXÿ
                                  ÿÿ(#ÿ!)"ÿ




                                                  13ÿ ÿ
                       22!3ÿ2-!/!4.4!""ÿ)/).0)ÿ
         ÿ
                              #%#'




                                                  14ÿ
                                 -
   ÿÿÿ
                     ÿ1*+,ÿ
                     ÿ
ÿÿ




                                                  15ÿ
                 #ÿ$%#&ÿ
           !"ÿ%*'




                                                  16ÿ
                                                  17ÿ
                                                  18ÿ
                                                  19ÿ
                                                  2ÿ
                                                  21ÿ
                                                  22ÿ
                                                  23ÿ
                                                  24ÿ
ÿ




                                                  25ÿ
                                                  26ÿ
                                                  27ÿ
                                                  28ÿ
                                     ÿÿ                ÿ                                                                                              ÿ
                                                       ÿ                                         5
                                                                                                 ÿ3 ÿ
                                                                                                    5ÿ
